IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-455-CR


JAMES EARL MAYBERRY,


	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 18,049, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING
 


PER CURIAM

	This is an appeal from an order revoking probation.  Punishment was assessed at
confinement for ten (10) years.  
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


[Before Justices Powers, Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  September 23, 1992
[Do Not Publish]